Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 6 has been amended as follows:
On line  5 of the claim “the tip portion comprising a non-cutting portion” has been amended to read -the tip portion comprising the non-cutting portion-

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed kit for sinus membrane elevation comprising an initial drill group for an alveolar bone comprising a multiplicity of initial drills, each of the multiplicity of initial drills having a same effective diameter, which respect to each other, and an effective length, the effective length of each of the multiplicity of initial drills increasing in length, with respect to each other, at a first interval, a dilatation drill group for an alveolar bone comprising a multiplicity of dilation drills, each of the multiplicity of dilation drills having a same effective diameter, which respect to each other, that is larger than the effective diameter of the initial drills, and an effective length, the effective length of each of the multiplicity of dilation drills increasing in length, with respect to each other, at a second interval, such that each effective length of the dilation drills, matches each different effective length of the initial drill group, a sinus drill group comprising a multiplicity of sinus drills, each of the multiplicity of sinus drills having a same effective diameter which is larger than the effective diameter of the dilation drills and an effective length, the effective length of each of the multiplicity of sinus drills increasing in length, with respect to each other, at a third interval, wherein the effective lengths of the sinus drills are longer than the effective lengths of the dilation drills, a final drill group comprising first final drills for forming a hole in a bone graft material between the alveolar bone and the sinus, the final drills having the same effective diameter with respect to each other, which is larger than the effective diameter of the sinus drills, and an effective length, the effective length of the final drills increasing in length with respect to each other at a fourth interval, the effective length of the first final drills matching the effective length of the other claimed drills, and a receiver having a drill region wherein the drills are arranged and received in a first arrangement with the effective length of each drill group increasing in length along the first direction and arranged such that in a second direction, the drills of each drill group are arranged along the second direction, such are rows and columns in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HEIDI M EIDE/Primary Examiner, Art Unit 3772       6/17/2022